         Case 5:12-cv-05726-MH Document 165 Filed 06/05/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOANNE FONZONE,                                  :
                                                     CIVIL ACTION
                       Plaintiff,                :

               v.                                :   NO. 12-5726

JOE OTERI, et al.,                               :

                       Defendants.               :

                                             ORDER

       AND NOW, this 5th day of June, 2020, after having conducted a telephone conference

with Plaintiff Joanne Fonzone and counsel for the Defendants, the Court enters the following

SCHEDULING ORDER:

    1) The Clerk of Court is directed to REMOVE this case from CIVIL SUSPENSE;

    2) Pursuant to the letter from Ms. Fonzone dated May 15, 2020 (Doc. No. 162), Ms.

       Fonzone will be proceeding pro se;

    3) All fact and expert discovery shall be completed by October 5, 2020;1


    4) Any dispositive motions shall be filed no later than November 5, 2020;


    5) Opposition to dispositive motions shall be filed no later than November 30, 2020;


    6) A Pretrial Stipulation, signed by all counsel, shall be filed no later than December 30,

       2020, with courtesy copies delivered to chambers on the date of filing (See Standing




1
        Should both parties wish to extend any discovery deadlines (fact and/or expert) without
extending any other deadlines (including the settlement conference) set forth in this Scheduling
Order, the parties may agree to do so without seeking leave of the Court.
     Case 5:12-cv-05726-MH Document 165 Filed 06/05/20 Page 2 of 3




   Order Re Pretrial Stipulation included with this Order);


7) All motions in limine shall be filed no later than January 20, 2021;


8) Responses to motions in limine shall be filed no later than February 1, 2021;


9) A final pretrial conference shall be held on April 12, 2021 at 9:00 A.M., in Room 3040,

   U.S. Courthouse, 601 Market Street, Philadelphia, Pennsylvania;


10) A jury trial shall commence before this Court on April 27, 2021 at 9:30 A.M., with the

   selection of a jury at the James A. Byrne United States Courthouse, 601 Market Street,

   Philadelphia, Pennsylvania. Opening arguments shall immediately proceed after

   selection of a jury; and


11) NO EXTENSIONS TO THE SCHEDULING ORDER SHALL BE PERMITTED.


This Order shall serve as a formal attachment for trial.



                                          BY THE COURT:



                                          /s/ Marilyn Heffley
                                          MARILYN HEFFLEY
                                          UNITED STATES MAGISTRATE JUDGE




                                              2
           Case 5:12-cv-05726-MH Document 165 Filed 06/05/20 Page 3 of 3




           JUDGE HEFFLEY’S STANDING ORDER RE PRETRIAL STIPULATION

                                         (JURY TRIAL)

        In lieu of pretrial memoranda or a Final Pretrial Order, under Local Rules 16.1(d)(1) and
(2), a Pretrial Stipulation shall be submitted, containing the following:

      1.       Agreed upon facts. A conscientious effort should be made to narrow the
               areas of dispute.


      2.       Each party's disputed facts.


      3.       Each party's exhibits, as marked for trial. (Any objections to authenticity should
               be noted or will be considered waived. Exhibits shall be provided to the Court in
               the form of two, jointly prepared, loose leaf Exhibit Books, each separately
               numbering Joint Exhibits, Plaintiff's Exhibits, and Defendant’s Exhibits,
               including a schedule of Exhibits which shall briefly describe each Exhibit.)


      4.       Each party's witnesses and the subject matter of each witness's testimony.


      5.       Unusual issues - contentions and authority.


      6.       Proposed voir dire questions, requests for jury instructions, and a proposed jury
               verdict form. Counsel shall make a good faith effort to agree upon as many of
               these items as possible. (THESE ITEMS ARE TO BE SUBMITTED ON DISK
               IN WORD FORMAT AS WELL AS IN HARD COPY.)


      7.       The signed approval of trial counsel for each party.



IT SHALL BE THE RESPONSIBILITY OF PLAINTIFF TO CIRCULATE A DRAFT OF THIS
PRETRIAL STIPULATION AT LEAST ONE WEEK BEFORE IT IS DUE.




                                                3
